Citation Nr: 1441532	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic back strain with degenerative disc disease of the lumbar spine. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2010, the Veteran testified before a Veterans Law Judge sitting at the RO.  A transcript of such hearing is associated with the record.  The case was remanded by the Board in November 2010.

An appeal regarding the issue of entitlement to service connection for a bilateral foot disability had also been perfected; however, in an April 2012 rating decision, service connection for such disability was granted.  Therefore, this issue is no longer before the Board.     

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals VA clinical records dated through August 2011 not physically of record but documented to have been considered in an April 2012 supplemental statement of the case.  The records in the Virtual VA file are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In August 2010, the Veteran was afforded a hearing before a Veterans Law Judge who has since retired from the Board.  As the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on appeal, the Veteran was contacted by letter in August 2014 requesting that he indicate whether he desired another hearing before a Veterans Law Judge.   38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran responded to this letter in September 2014 by indicating that he desired a hearing before a Veterans Law Judge sitting at the RO.  As such, a remand is necessary in order to schedule the Veteran for his requested hearing.  38 C.F.R. § 20.704 (2013).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

